Citation Nr: 0729355	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-27 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for multiple symptoms, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L. P.




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to March 
1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the Waco, Texas 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
service connection for PTSD and Gulf War Syndrome.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board will remand the case to develop additional relevant 
evidence with respect to the claims for service connection 
for PTSD and for undiagnosed illnesses, claimed as Gulf War 
Syndrome.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The 
veteran was diagnosed with PTSD several years after his 
separation from service.  PTSD is a psychiatric disorder that 
develops as a result of traumatic experience.  It is possible 
for service connection to be established for PTSD that 
becomes manifest after separation from service.  In order for 
a claim for service connection for PTSD to be successful, 
there must be: (1) medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between the current symptoms 
and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether or not the veteran engaged in combat with the enemy.  
If the veteran engaged in combat with the enemy, if the 
claimed stressor is related to that combat, and if the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then, in 
the absence of clear and convincing evidence to the contrary, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1).  If the veteran did not engage in combat with 
the enemy, his lay testimony, by itself, is not enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records that corroborate the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The veteran reports that he engaged in combat with the enemy 
in service in Iraq in 1991, and that he had traumatic 
experiences during his combat service.  He states that he 
developed nervousness and other psychological symptoms 
consistent with PTSD following his combat experiences.  The 
veteran's service records document that he served in 
Southwest Asia from December 1990 to May 1991, and that he 
was awarded the Southwest Asia Service Medal with three 
Bronze Service Stars  The records do not indicate that he was 
awarded a Bronze Star for Valor, or any other medal that 
reflects service in combat against the enemy.  As the service 
records associated with the veteran's claims file do not 
clearly indicate whether his Persian Gulf War service 
included combat service, additional evidence regarding his 
service should be sought.  His service personnel record, DA 
Form 20, should be obtained to establish with which unit(s) 
he served in Southwest Asia.  The relevant unit histories 
should be obtained to determine whether any of those units 
engaged in combat with enemy while the veteran was with the 
unit.  The RO should then make a determination as to whether 
the veteran engaged in combat with the enemy.  If the RO 
finds that the veteran's unit(s) did not have combat service, 
the RO should consider whether additional evidentiary 
development is warranted to attempt to corroborate stressors 
reported by the veteran.

The veteran is seeking service connection for Gulf War 
Syndrome.  In a March 2007 Travel Board hearing before the 
undersigned Acting Veterans Law Judge, the veteran indicated 
that the symptoms he experienced, that he associated with his 
Gulf War service, included pain and stiffness of joints and 
muscles, including those in the neck, low back, shoulders, 
hands, groin, and knees; headaches; and gastrointestinal 
discomfort and dysfunction.

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War, and who exhibit 
objective indications of a chronic disability manifested by 
one or more specific signs or symptoms, such disability may 
be service connected, provided that the disability became 
manifest during active service in the Southwest Asia theater 
of operations, or became manifest to a degree of 10 percent 
disabling or more not later than December 31, 2011; and 
provided that the disability cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

The veteran's service medical records show treatment during 
service for musculoskeletal symptoms involving the neck, low 
back, hands and fingers, groin muscles, hip, and left knee.  
The records also show treatment for head injury and for 
diarrhea.  The service medical records do not show whether 
the veteran underwent a service separation examination.  He 
has not had a comprehensive VA medical examination.  The 
Board will remand the Gulf War Syndrome claim for an 
examination to determine whether the veteran has chronic 
musculoskeletal symptoms, headaches, or gastrointestinal 
symptoms, and to obtain medical opinions as to the likely 
etiology of any current disorder manifested by such symptoms.

Finally, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant. 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The 
notice requirements apply to all five elements of a service 
connection claim:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The RO should ensure that proper notice has been 
issued to the veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the 38 U.S.C.A. § 5103(a) and its 
implementing regulations.  This letter 
should advise the veteran of the evidence 
necessary to substantiate his claims of 
service connection, as well as what 
evidence he is to provide, and what 
evidence VA will attempt to obtain, in 
accordance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran should 
also be advised to submit all pertinent 
evidence in his possession.  Such letter 
should include an explanation as to the 
information or evidence needed to 
establish disability ratings and effective 
dates pertaining to the service connection 
claims, as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should obtain the veteran's 
service personnel records, including the 
DA Form 20, to clarify the unit(s) in 
which the veteran served in Southwest Asia 
from December 1990 to May 1991.

3.  The RO should obtain the relevant 
histories of the unit(s) in which the 
veteran served from December 1990 to May 
1991.

4.  The RO should make a determination as 
to whether the veteran engaged in combat 
with the enemy.  If the RO finds that the 
veteran did not have combat service, the 
RO should consider whether additional 
evidentiary development is warranted to 
attempt to corroborate stressors reported 
by the veteran.

5.  If a confirmed stressor is found, the 
RO should schedule a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  The claims folder and a 
copy of this remand must be provided to 
the examiner prior to the examination.  
The examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  The 
diagnosis(es) must be based on examination 
findings, all available medical records, 
complete review of comprehensive testing 
for PTSD, and any special testing deemed 
appropriate.  A multi-axial evaluation 
based on the current DSM-IV diagnostic 
criteria is required.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should specify (1) whether each alleged 
stressor found to be established by the 
record was sufficient to produce PTSD; and 
(2) whether it is at least as likely as 
not that there is a link between the 
current symptomatology and one or more of 
the in- service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner. 

6.  The RO should schedule the veteran for 
the appropriate VA medical examination(s) 
to determine the existence and likely 
etiology of any current musculoskeletal 
disorders, headache disorder, or 
gastrointestinal disorder.  The 
examiner(s) must be provided with the 
veteran's claims file for review.  For 
each such disorder identified, the 
examiner(s) should determine whether the 
veteran has chronic disability(ies) 
manifested by musculoskeletal disorders, 
headache disorder, or gastrointestinal 
disorder and if so, whether such 
disability is due to an undiagnosed 
illness.  If any of the symptoms are 
attributed to a known clinical diagnosis, 
the examiner should opine whether it is at 
least as likely as not that the disability 
was incurred during service or is 
otherwise related to service.

7.  Thereafter, the RO should review the 
expanded record and determine if any of 
the veteran's claims can be granted.  If 
any claim remains denied, the RO should 
issue a supplemental statement of the case 
and afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


